J. A20044/17
                                 2017 PA Super 376



COMMONWEALTH OF PENNSYLVANIA                 :      IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
                       v.                    :
                                             :
JOSEPH J. DAVIS,                             :          No. 1243 MDA 2016
                                             :
                            Appellant        :


                  Appeal from the Order Entered June 30, 2016,
                 in the Court of Common Pleas of Luzerne County
                Criminal Division at Nos. CP-40-CR-0000291-2016,
                             CP-40-MD-0000011-2016


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


OPINION BY FORD ELLIOTT, P.J.E.:                     FILED NOVEMBER 30, 2017

      Joseph J. Davis appeals from the June 30, 2016 order granting the

Commonwealth’s pre-trial motion to compel appellant to provide the

password that will allow access to his lawfully-seized encrypted computer.

After careful review, we affirm.

      The relevant facts and procedural history of this case are as follows.

On October 10, 2015, law enforcement officials executed a search warrant at

appellant’s residence after it was determined that a computer with an

IP address subscribed to appellant utilized peer-to-peer file sharing network,

eMule, to share videos depicting child pornography.              During the course of

the   search,    law    enforcement     officials   seized   a    password-encrypted

HP Envy 700 desktop computer.            The Forensic Unit of the Pennsylvania
J. A20044/17


Office of Attorney General (“POAG”) was unable to examine the contents of

this computer due to the “TrueCrypt” encryption program installed on it and

appellant has refused to provide the password to investigating agents.

     On December 17, 2015, the Commonwealth filed a pre-trial “Motion to

Compel Defendant to Provide Password for Encryption Enabled Device.” On

January 14, 2016, the trial court conducted an evidentiary hearing on the

Commonwealth’s motion.       The testimony adduced at this hearing was

summarized by the trial court as follows:

           TESTIMONY OF SPECIAL AGENT [JUSTIN] LERI

                  On July 14, 2014, [POAG] Agent Leri was
           conducting     an   online  investigation  on     the
           eDonkey2000[1] network for offenders sharing child
           pornography. On that date a computer was located
           that was sharing files believed to be sharing other
           files of child pornography. When the computer is
           located that is suspected of sharing these files, the
           IP address of that computer is recorded and one-to-
           one connection is made.

                 Agent Leri testified that the focus of the
           investigation was a device at IP address
           98.235.69.242. This device had a 1-to-1 connection
           to the [POAG] as a suspect file, depicting child
           pornography. The agent was undercover in a peer to
           peer connection. Later that same day, the file from
           the suspect device was made available and
           downloaded through the direct connection to the law
           enforcement computer.




1  We note that the terms “eDonkey2000” and “eMule” are used
interchangeably throughout the transcript of the January 14, 2016 hearing
to describe the peer-to-peer file sharing network. (See notes of testimony,
1/14/16 at 5.)


                                    -2-
J. A20044/17


                    Special Agent Leri personally viewed the file
             identified      as     [boy+man][MB]NEW!!Man&Boy
             13Yo.mpg.         He described it as a video,
             approximately twenty[-]six (26) minutes and fifty[-]
             four (54) seconds in length, depicting a young
             prepubescent boy. [Agent Leri’s description of the
             contents of the video clearly established its extensive
             pornographic nature.] Officer Leri is certain that the
             video he watched came from [appellant’s] computer.
             He attested that the law enforcement software is
             retrofitted for law enforcement and the software logs
             in the activity. The retrofit allows for one-to-one
             connection only. According to Agent Leri, what this
             means is that law enforcement is directly connected
             to the subject’s computer and only the suspect’s
             computer.

                    The IP address was registered to Comcast
             Communication.      After obtaining a court order
             directing Comcast Cable to release the subscriber
             information, [appellant] was identified as the
             subscriber.   The [POAG] then obtained a search
             warrant for the listed address. The warrant was
             executed on September 9, 2014. The agent testified
             that [appellant] waived his Miranda[2] rights and
             admitted that he did his time for prior pornography
             arrests. He then refused to answer any questions.

             SPECIAL AGENT [DANIEL] BLOCK

                   Agent Block testified that he is a special agent
             assigned to the Child Predator Section of the
             [POAG]. On October 4, 2015, an online investigation
             on the eMule network for offenders sharing child
             pornography was being conducted.         The internet
             provider was determined to be Comcast and an
             administrative subpoena was issued which revealed
             the billing information belonged to the billing
             address.     The focus of the investigation was
             IP address 174.59.168.185, port 6350. The file was
             downloaded and viewed.


2   Miranda v. Arizona, 384 U.S. 436 (1966).


                                      -3-
J. A20044/17


                 [Agent Block’s testimony indicated that the
          video in question depicted a prepubescent boy
          between the ages of nine and eleven years old and
          clearly described the extensive pornographic content
          of the video.]

                 Special Agent Block indicated that the Log File
          provides the date and time of the download and the
          client user’s hashtag which is unique to [appellant].
          Again Comcast Cable identified, through a Court
          Order, the subscriber was [appellant]. A search
          warrant was prepared and executed at [appellant’s]
          home. Agent Block executed a search warrant on
          [appellant] at his residence and gave [appellant] his
          Miranda warnings. While he was at [appellant’s]
          home, [appellant] spoke to Agent Block telling him
          he resided alone at the apartment since 2006 and
          that he was hardwired internet services which are
          password protected.      According to Agent Block,
          [appellant] stated he uses this service so no one else
          can steal his Wi-Fi. There was only one computer in
          the house and that [no]one else uses it.

                 [Appellant] told Agent Block that he was
          previously arrested for child pornography related
          crimes. His reasoning was that it is legal in other
          countries like Japan and [the] Czech Republic, and
          he does not know why it is illegal here. He stated
          “what people do in the privacy of their own homes is
          their own business. It’s all over the Internet. I don’t
          know why you guys care so much about stuff when
          people are getting killed and those videos are being
          posted.”

                Agent    Block  testified  that   [appellant’s]
          IP address was used during downloads on the
          following dates: July 4, 2015; July 5, 2015; July 6,
          2015; July 19, 2015; July 20, 2015, August 2, 2015;
          August 9, 2015; August 16, 2015; September 5,
          2015; September 12, 2015; September 13, 2015;
          September 14, 2015; September 19, 2015;
          September 20, 2015; September 23, 2015;
          September 26, 2015; September 27, 2015;
          October 4, 2015; October 5, 2015; October 10,


                                   -4-
J. A20044/17


              2015; October 17, 2015; October 18, 2015 and
              October 19, 2015.

                    While      transporting    [appellant]   to   his
              arraignment, [appellant] spoke about gay, X-rated
              movies that he enjoyed watching. He stated that he
              liked 10, 11, 12 & 13 year olds, referring to them as,
              “[a] perfectly ripe apple.” Agent Block requested
              that [appellant] give him his password. [Appellant]
              replied that it is sixty-four (64) characters and “Why
              would I give that to you?” “We both know what’s on
              there. It’s only going to hurt me. No f[***]ing way
              I’m going to give it to you.”

              TESTIMONY OF AGENT BRADEN COOK

                    After [appellant] was arrested and the various
              devices were confiscated, Agent Cook previewed the
              computer. The hard drive was found to contain a
              “TrueCrypt” encrypted protected password setup
              with TrueCrypt 7.1 aBootloader.      The user must
              input the password for the TrueCrypt encrypted
              volume in order to boot the system into the
              Operating System.

                     Agent Cook stated that [appellant] told him
              that he could not remember the password. Moreover
              [appellant] stated that although the hard drive is
              encrypted, Agent Cook knows what is on the hard
              drive.

Trial court opinion, 6/30/16 at 3-7 (citations to notes of testimony omitted).

        On February 11, 2016, appellant was charged with two counts of

distribution of child pornography and two counts of criminal use of a

communication facility.3      Thereafter, on June 30, 2016, the trial court

granted the Commonwealth’s motion to compel and directed appellant to




3   18 Pa.C.S.A. §§ 6312(c) and 7512(a), respectively.


                                       -5-
J. A20044/17


supply the Commonwealth with the password used to access his computer

within 30 days. (Trial court order, 6/30/16; certified record at no. 4.) In

reaching this decision, the trial court reasoned that appellant’s argument

under the Fifth Amendment right against self-incrimination is meritless

because “[his] act of [providing the password in question] loses its

testimonial character because the information is a for[e]gone conclusion.”

(See trial court opinion, 6/30/16 at 13 (internal quotation marks omitted).)

        On July 15, 2016, appellant filed a motion to immediately appeal the

trial court’s June 30, 2016 order. On July 19, 2016, the trial court granted

appellant’s motion by amending its June 30, 2016 order to include the

42 Pa.C.S.A. § 702(b) language.4 On July 21, 2016, appellant filed a timely




4   42 Pa.C.S.A. § 702(b) provides as follows:

              (b)   Interlocutory appeals by permission.--
                    When a court or other government unit, in
                    making an interlocutory order in a matter in
                    which its final order would be within the
                    jurisdiction of an appellate court, shall be of
                    the opinion that such order involves a
                    controlling question of law as to which there is
                    substantial ground for difference of opinion and
                    that an immediate appeal from the order may
                    materially advance the ultimate termination of
                    the matter, it shall so state in such order. The
                    appellate court may thereupon, in its
                    discretion, permit an appeal to be taken from
                    such interlocutory order.

42 Pa.C.S.A. § 702(b).


                                      -6-
J. A20044/17


notice of appeal, pursuant to Pa.R.A.P. 313(b).5       The trial court ordered

appellant to file a concise statement of errors complained of on appeal, in

accordance with Pa.R.A.P. 1925(b), on July 29, 2016.            Thereafter, on

August 8, 2016, this court entered an order directing appellant to show

cause why the appeal should not be quashed.             On August 17, 2016,

appellant filed a timely Rule 1925(b) statement.        Appellant then filed a

response to our show-cause order on August 22, 2016. On September 27,

2016, the trial court filed a one-page Rule 1925(a) opinion that incorporated

by reference its prior June 30, 2016 opinion. On October 5, 2016, this court

entered an order denying appellant’s July 15, 2016 motion, which we treated

as a petition for permission to appeal, discharging the show-cause order,

and referring the issue of appealability to the merits panel.

      Appellant raises the following issue for our review:

            Whether [a]ppellant should be compelled to provide
            his encrypted digital password despite the rights and
            protection provided by the Fifth Amendment to the
            United States Constitution and Article 1, Section 9 of
            the Pennsylvania Constitution?

Appellant’s brief at 4.




5 We note that appellant should have filed a petition for permission to
appeal, since the trial court granted his petition to amend the underlying
June 30, 2016 order. See Pa.R.A.P. 1311(b) (stating, “[p]ermission to
appeal from an interlocutory order containing the statement prescribed by
42 Pa.C.S. § 702(b) may be sought by filing a petition for permission to
appeal with the prothonotary of the appellate court within 30 days after
entry of such order in the lower court . . . .”).


                                     -7-
J. A20044/17


      Before we may entertain the merits of appellant’s underlying claim, we

must first determine whether this court has jurisdiction to consider the

appeal under Pa.R.A.P. 313. Although the Commonwealth has not raised a

question regarding our jurisdiction over the trial court’s interlocutory order,

we   may   nevertheless   raise   the    issue   of   jurisdiction   sua   sponte.

Commonwealth v. Shearer, 882 A.2d 462, 465 n.4 (Pa. 2005).

                   It is well settled that, generally, appeals may
            be taken only from final orders; however, the
            collateral order doctrine permits an appeal as of right
            from a non-final order which meets the criteria
            established in Pa.R.A.P. 313(b). Pa.R.A.P. 313 is
            jurisdictional in nature and provides that “[a]
            collateral order is an order [1] separable from and
            collateral to the main cause of action where [2] the
            right involved is too important to be denied review
            and [3] the question presented is such that if review
            is postponed until final judgment in the case, the
            claim will be irreparably lost.” Pa.R.A.P. 313(b).
            Thus, if a non-final order satisfies each of the
            requirements articulated in Pa.R.A.P. 313(b), it is
            immediately appealable.

Commonwealth v. Blystone, 119 A.3d 306, 312 (Pa. 2015) (case citations

omitted; quotation marks in original).

      Upon review, we conclude that the order in question satisfies each of

the three requirements articulated in Rule 313(b).          Specifically, the trial

court’s June 30, 2016 order is clearly “separable from and collateral to the

main cause of action” because the issue of whether the act of compelling

appellant to provide his computer’s password violates his Fifth Amendment

right against self-incrimination can be addressed without consideration of



                                        -8-
J. A20044/17


appellant’s underlying guilt. See Pa.R.A.P. 313(b). Second, courts in this

Commonwealth have continually recognized that the Fifth Amendment right

against self-incrimination is the type of privilege that is deeply rooted in

public policy and “too important to be denied review.”        Id.; see, e.g.,

Veloric v. Doe, 123 A.3d 781, 786 (Pa.Super. 2015) (stating that, “the

privilege against self-incrimination is protected under both the United States

and Pennsylvania Constitutions . . . and is so engrained in our nation that it

constitutes a right deeply rooted in public policy[]”(citations and internal

quotation marks omitted)); Ben v. Schwartz, 729 A.2d 547, 552 (Pa.

1999) (holding that orders overruling claims of privilege and requiring

disclosures were immediately appealable under Rule 313(b)).          Lastly, we

agree with appellant that if review of this issue is postponed and appellant is

compelled to provide a password granting the Commonwealth access to

potentially incriminating files on his computer, his claim will be irreparably

lost.    See Commonwealth v. Harris, 32 A.3d 243, 249 (Pa. 2011)

(concluding that appeal after final judgment is not an adequate vehicle for

vindicating a claim of privilege and reaffirming the court’s position in Ben

“that once material has been disclosed, any privilege is effectively

destroyed[]”).    Accordingly, we deem the order in question immediately

appealable and proceed to address the merits of appellant’s claim.

        The question of whether compelling an individual to provide a digital

password is testimonial in nature, thereby triggering the protections afforded



                                     -9-
J. A20044/17


by the Fifth Amendment right against self-incrimination, and is an issue of

first impression for this court. As this issue involves a pure question of law,

“our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. 1997 Chevrolet & Contents Seized from Young,

160 A.3d 153, 171 (Pa. 2017) (citation omitted).

                   The Fifth Amendment provides “no person . . .
            shall be compelled in any criminal case to be a
            witness against himself[.]” U.S. Const. amend. V.
            This prohibition not only permits an individual to
            refuse to testify against himself when he is a
            defendant but also privileges him not to answer
            official questions put to him in any other proceeding,
            civil or criminal, formal or informal, where the
            answers might incriminate him in future criminal
            proceedings.

Commonwealth v. Cooley, 118 A.3d 370, 375 (Pa. 2015) (case citations

and some internal quotation marks omitted).         “To qualify for the Fifth

Amendment privilege, a communication must be testimonial, incriminating

and compelled.” Commonwealth v. Reed, 19 A.3d 1163, 1167 (Pa.Super.

2011) (citation omitted), appeal denied, 30 A.3d 1193 (Pa. 2011).6

      Although not binding on this court, the Supreme Judicial Court of

Massachusetts examined the Fifth Amendment implications of compelling an

individual to produce a password key for an encrypted computer and its




6 We note that our supreme court has recognized that Article I, § 9 of the
Pennsylvania Constitution “affords no greater protections against
self-incrimination than the Fifth Amendment to the United States
Constitution.” Commonwealth v. Knoble, 42 A.3d 976, 979 n.2 (Pa.
2012) (citation omitted).


                                    - 10 -
J. A20044/17


relation to the “forgone conclusion” doctrine in Commonwealth v.

Gelfgatt, 11 N.E.3d 605 (2014). The Gelfgatt court explained that,

            [t]he “foregone conclusion” exception to the Fifth
            Amendment privilege against self-incrimination
            provides that an act of production does not involve
            testimonial communication where the facts conveyed
            already are known to the government, such that the
            individual “adds little or nothing to the sum total of
            the Government’s information.” For the exception to
            apply, the government must establish its knowledge
            of (1) the existence of the evidence demanded;
            (2) the possession or control of that evidence by the
            defendant; and (3) the authenticity of the evidence.

Id. at 614, citing Fisher v. United States, 425 U.S. 391, 410-413 (1976)

(quotation marks in original; remaining citations omitted).

      More recently, in United States v. Apple MacPro Computer, 851

F.3d 238 (3d. Cir. 2017), the Third Circuit Court of Appeals explained that in

order for the foregone conclusion exception to apply, the Commonwealth

“must be able to describe with reasonable particularity the documents or

evidence it seeks to compel.” Id. at 247, citing United States v. Bright,

596 F.3d 683, 692 (9th Cir. 2010).

      Additionally, in State v. Stahl, 206 So.3d 124 (Fla. Dist. Ct. App.

2016), the Second District Court of Appeals of Florida addressed a similar

issue in the context of a motion to compel a defendant charged with video

voyeurism to produce the passcode for his iPhone.      The Stahl court held

that requiring a defendant to produce his passcode did not compel him to




                                     - 11 -
J. A20044/17


communicate information that had testimonial significance. Id. at 135. The

Stahl court reasoned as follows:

                  To know whether providing the passcode
            implies testimony that is a foregone conclusion, the
            relevant question is whether the State has
            established    that   it  knows    with    reasonable
            particularity that the passcode exists, is within the
            accused’s possession or control, and is authentic.

            ....

            The State established that the phone could not be
            searched without entry of a passcode. A passcode
            therefore must exist.      It also established, with
            reasonable particularity based upon cellphone carrier
            records and Stahl’s identification of the phone and
            the corresponding phone number, that the phone
            was Stahl’s and therefore the passcode would be in
            Stahl’s possession. That leaves only authenticity.
            And as has been seen, the act of production and
            foregone conclusion doctrines cannot be seamlessly
            applied to passcodes and decryption keys. If the
            doctrines are to continue to be applied to passcodes,
            decryption keys, and the like, we must recognize
            that the technology is self-authenticating—no other
            means of authentication may exist. If the phone or
            computer is accessible once the passcode or key has
            been entered, the passcode or key is authentic.

Id. at 136 (citations omitted). With these principles in mind, we turn to the

issue presented.

      Appellant contends that the act of compelling him to disclose the

password in question is tantamount to his testifying to the existence and

location of potentially incriminating computer files, and that contrary to the

trial court’s reasoning, it is not a “foregone conclusion” that the computer in

question contains child pornography because the Commonwealth conceded it


                                    - 12 -
J. A20044/17


does not actually know what exact files are on the computer. (Appellant’s

brief at 7-8.) We disagree.

       As noted, the United States Supreme Court has long recognized that

the Fifth Amendment right against self-incrimination is not violated when the

information communicated to the government by way of a compelled act of

production is a foregone conclusion.         See Fisher, 425 U.S. at 409.

Instantly, the record reflects that appellant’s act of disclosing the password

at issue would not communicate facts of a testimonial nature to the

Commonwealth beyond that which he has already acknowledged to

investigating agents.

       Specifically, the testimony at the January 14, 2016 hearing established

that the Commonwealth “knows with reasonable particularity that the

passcode exists, is within the accused’s possession or control, and

is authentic.” See Stahl, 206 So.3d at 136 (emphasis added). First, the

Commonwealth clearly established that the computer in question could not

be searched without entry of a password.         The computer seized from

appellant’s residence was encrypted with “TrueCrypt” software that required

a 64-character password to bypass. (Notes of testimony, 1/14/16 at 26, 30,

42.)   Second, the Commonwealth clearly established that the computer

belonged to appellant and the password was in his possession.       Appellant

acknowledged to both Agent Leri and Agent Block that he is the sole user of

the computer and the only individual who knows the password in question.



                                    - 13 -
J. A20044/17


(Id. at 11, 26-28.) As noted, appellant repeatedly refused to disclose said

password, admitting to Agent Block that “we both know what is on [the

computer]” and stating “[i]t’s only going to hurt me.”            (Id. at 30.)

Additionally, appellant informed Agent Leri that giving him the password

“would be like . . . putting a gun to his head and pulling the trigger” and that

“he would die in jail before he could ever remember the password.” (Id. at

36, 37.)    Third, we agree with the court in Stahl that “technology is

self-authenticating.”   Stahl, 206 So.3d at 136.        Namely, if appellant’s

encrypted computer is accessible once its password has been entered, it is

clearly authentic.

      Moreover, we recognize that multiple jurisdictions have recognized

that the government’s knowledge of the encrypted documents or evidence

that it seeks to compel need not be exact. See Securities and Exchange

Commission v. Huang, 2015 WL 5611644, at *3 (E.D. Pa. 2015) (stating,

“the Government need not identify exactly the underlying documents it

seeks[.]” (citation and internal quotation marks omitted)); Stahl, 206 So.3d

at 135 (stating, “the State need not have perfect knowledge of the

requested evidence[.]” (citation and internal quotation marks omitted)).

      Herein, the record reflects that there is a high probability that child

pornography exists on said computer, given the fact that the POAG’s

investigation determined that a computer with an IP address subscribed to

appellant utilized a peer-to-peer file sharing network, eMule, approximately



                                     - 14 -
J. A20044/17


25 times in 2015 to share videos depicting child pornography (notes of

testimony, 1/14/16 at 5-8, 19-24, 28-29); the sole computer seized from

appellant’s residence had hard-wired internet that was inaccessible via a

WiFi connection and contained a Windows-based version of the eMule

software (see id. at 7, 12, 26); and as noted, appellant implied as to the

nefarious contents of the computer on numerous occasions (see id. at 30,

36-37).

      Based on the forgoing, we agree with the trial court that appellant’s

act of providing the password in question is not testimonial in nature and his

Fifth Amendment right against self-incrimination would not be violated.

Accordingly, we discern no error on the part of the trial court in granting the

Commonwealth’s pre-trial motion to compel appellant to provide the

password that will allow access to his lawfully seized encrypted computer.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/30/2017




                                    - 15 -